Case 8:20-cv-00702-JVS-ADS Document 17-1 Filed 06/08/20 Page 1 of 5 Page ID #:201




                                 EXHIBIT A
Case 8:20-cv-00702-JVS-ADS Document 17-1 Filed 06/08/20 Page 2 of 5 Page ID #:202




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

       AMERICAN PATENTS LLC,
                                                      CIVIL ACTION NO. 4:18-cv-767-ALM
             Plaintiff,

               v.                                         JURY TRIAL DEMANDED

       TCL CORP., TCL COMMUNICATION
       LTD., TCL COMMUNICATION
       TECHNOLOGY HOLDINGS LTD.,
       TCL ELECTRONICS HOLDINGS
       LTD., TCL KING ELECTRICAL
       APPLIANCES (HUIZHOU) CO. LTD.,
       and BLACKBERRY LIMITED,

             Defendants.



              TCL DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendants TTE Technology, Inc.,

  Huizhou TCL Mobile Communication Co. Ltd., and TCT Mobile (US) Inc. make this corporate

  disclosure statement:

         For TTE Technology, Inc. (operating under the name “TCL USA”), TCL Corporation is

  the ultimate corporate parent, and owns (directly or indirectly) more than 10% of the stock, of TTE

  Technology, Inc. TCL Electronics Holdings Limited (f/k/a TCL Multimedia Technology Holdings

  Ltd.) is a corporate parent, and owns (directly or indirectly) more than 10% of the stock, of TTE

  Technology, Inc. T.C.L. Industries Holdings (H.K.) Limited is a corporate parent, and owns

  (directly or indirectly) more than 10% of the stock, of TTE Technology, Inc. TTE Corporation is

  a corporate parent, and owns (directly or indirectly) more than 10% of the stock, of TTE

  Technology, Inc.


                                                  1
Case 8:20-cv-00702-JVS-ADS Document 17-1 Filed 06/08/20 Page 3 of 5 Page ID #:203



         For Huizhou TCL Mobile Communication Co., TCL Corporation is the ultimate corporate

  parent, and indirectly owns more than 10% of the stock, of Huizhou TCL Mobile Communication

  Co., Ltd. TCL Mobile Communications Holdings Limited is a corporate parent, and directly owns

  more than 10% of the stock, of Huizhou TCL Mobile Communication Co., Ltd. TCL

  Communications (BVI) Ltd. is a corporate parent, and directly owns more than 10% of the stock,

  of Huizhou TCL Mobile Communication Co., Ltd. Alpha Alliance Enterprises Limited is a

  corporate parent, and directly owns more than 10% of the stock, of Huizhou TCL Mobile

  Communication Co., Ltd.

         For TCT Mobile (US) Inc., TCL Corporation is the ultimate corporate parent, and

  indirectly owns more than 10% of the stock, of TCT Mobile (US) Inc. TCL Communication

  Technology Holdings Ltd. is a corporate parent, and indirectly owns more than 10% of the stock,

  of TCT Mobile (US) Inc. T.C.L. Industries Holdings (H.K.) Limited is a corporate parent, and

  indirectly owns more than 10% of the stock, of TCT Mobile (US) Inc. TCT Mobile (US) Holdings

  Inc. is a corporate parent, and directly owns more than 10% of the stock, of TCT Mobile (US) Inc.




                                                 2
Case 8:20-cv-00702-JVS-ADS Document 17-1 Filed 06/08/20 Page 4 of 5 Page ID #:204




  Dated: March 7, 2019              Respectfully submitted,

                                    By: /s/ Eric H. Findlay
                                    Eric H. Findlay
                                    Texas State Bar No. 00789886
                                    Findlay Craft, P.C.
                                    102 North College Avenue, Suite 900
                                    Tyler, Texas 75702
                                    Tel: 903-534-1100
                                    Fax: 903-534-1137
                                    efindlay@findlaycraft.com

                                    Stephen S. Korniczky (CA Bar No. 135532)
                                    Martin Bader (CA Bar No. 222865)
                                    SHEPPARD MULLIN RICHTER & HAMPTON
                                    12275 El Camino Real, Suite 200
                                    San Diego, CA 92130
                                    Tel: 858-720-8900
                                    Fax: 858-509-3691
                                    skorniczky@sheppardmullin.com
                                    mbader@sheppardmullin.com

                                    Harper Batts (CA Bar No. 242603)
                                    Chris Ponder (TX Bar No. 24065916)
                                    SHEPPARD MULLIN RICHTER & HAMPTON
                                    379 Lytton Avenue
                                    Palo Alto, CA 94301
                                    Tel: 650-815-2600
                                    Fax: 650-815-2601
                                    hbatts@sheppardmullin.com
                                    cponder@sheppardmullin.com


                                    Attorneys for
                                    TCL King Electrical Appliances (Huizhou) Co. Ltd.,
                                    TTE Technology, Inc., Huizhou TCL Mobile
                                    Communication Co. Ltd., and TCT Mobile (US) Inc.




                                        3
Case 8:20-cv-00702-JVS-ADS Document 17-1 Filed 06/08/20 Page 5 of 5 Page ID #:205



                                  CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who have consented to electronic service and

  are being served with a copy of this document via the Court’s CM/ECF system per Local Rule

  CV-5(a)(3) on March 7, 2019.

                                                          /s/ Eric H. Findlay____
                                                          Eric H. Findlay




                                                  4
